Case 11-40128-JMM        Doc 655    Filed 03/04/20 Entered 03/04/20 15:59:14           Desc Main
                                   Document     Page 1 of 2



                          UNITED STATES BANKRUPTCY COURT

                                     DISTRICT OF IDAHO


 In Re:
                                                    Case No. 11-40128-JMM
 DAVID ORVILLE KINGSTON,                            Chapter 11

                       Debtor.


   ORDER GRANTING MOTION TO CONSOLIDATE HEARING ON (1) DEBTOR’S
     MOTION FOR CONTEMPT FOR CONTINUING PLAN VIOLATIONS AND
   ONGOING WILLFUL VIOLATIONS; AND (2) TRIALS IN CERTAIN ADVERSARY
                           PROCEEDINGS

               THIS MATTER came before the Court on the Motion to Consolidate Hearing on

 (1) Debtor’s Motion for Contempt for Continuing Plan Violations and Ongoing Willful Violations;

 and (2) Trials in Certain Adversary Proceedings (CR 634) (“Motion”). The hearing on this matter

 was held on February 19, 2020, at 9:30 a.m. in Pocatello, Idaho (“Hearing”). Counsel for the

 Debtor, David Orville Kingston (“Debtor”), and all defendants named in all adversary proceedings

 (Case Nos. 18-08043-JMM, 18-08044-JMM, 18-08045-JMM, 19-08001-JMM, 19-08002-JMM,

 19-08003-JMM, 19-08004-JMM, 19-08005-JMM, 19-08006-JMM, and 19-08007-JMM)

 (collectively the “Adversary Proceedings”), and all defendants who are subject to the Motion for

 Contempt (CR 614), filed by the Debtor, were present.

               This Court having considered the Motion; this Court having determined that all

 parties at the Hearing stipulated to granting the Motion and consolidating all the Adversary

 Proceedings with Debtor’s Motion for Contempt for purposes of trial; and good cause appearing

 therefor:




 ORDER GRANTING MOTION TO CONSOLIDATE HEARING ON (1) DEBTOR’S MOTION FOR
 CONTEMPT FOR CONTINUING PLAN VIOLATIONS AND ONGOING WILLFUL VIOLATIONS AND;
 (2) TRIALS IN CERTAIN ADVERSARY PROCEEDINGS - 1
Case 11-40128-JMM           Doc 655    Filed 03/04/20 Entered 03/04/20 15:59:14   Desc Main
                                      Document     Page 2 of 2



                 IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the Motion is

 granted in its entirety.

                                        DATED: March 4, 2020



                                        ________________________
                                        JOSEPH M. MEIER
                                        CHIEF U. S. BANKRUPTCY JUDGE




 Submitted by: Randall A. Peterman, ISB No. 1944

 APPROVED AS TO FORM AND CONTENT

        /s/ Stephen K. Madsen
 Stephen K. Madsen
 Dated: March 2, 2020




 ORDER GRANTING MOTION TO CONSOLIDATE HEARING ON (1) DEBTOR’S MOTION FOR
 CONTEMPT FOR CONTINUING PLAN VIOLATIONS AND ONGOING WILLFUL VIOLATIONS AND;
 (2) TRIALS IN CERTAIN ADVERSARY PROCEEDINGS - 2
